Citation Nr: 0407115	
Decision Date: 03/18/04    Archive Date: 03/30/04	

DOCKET NO.  02-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
stress fracture of the right superior and inferior pubic 
rami.  

2.  Entitlement to an increased (compensable) evaluation of 
bilateral midshaft femoral stress reaction, with right foot 
and left ankle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1988 to 
April 1989.  She was separated for physical disability with 
severance pay.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied increased evaluations for the disabilities at 
issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's stress fracture of the right superior and 
inferior pubic rami is shown to be entirely resolved; no 
fracture or arthritis is observable on X-ray studies, and the 
veteran has full range of motion of both hips with full 
muscle strength and a complete absence of any identifiable 
pathology to explain her complaints of pain.

3.  There is no identifiable abnormality or arthritis of the 
lower extremities, and both lower extremities have full range 
of motion and strength without muscle atrophy or wasting; and 
there is a complete absence of evidence of identifiable 
pathology to explain the veteran's complaints of pain.

4.  Bilateral foot pain shown after service is attributable 
to plantar fasciitis which is unrelated to service or to 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for stress fracture of the right superior and inferior pubic 
rami have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.324, 4.1, 4.3, 
4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5255 (2003).

2.  The criteria for an increased (compensable) evaluation 
for bilateral midshaft femoral stress reaction with right 
foot and left ankle pain have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.324, 4.1, 4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5250 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the RO notified 
the veteran of the duties to assist and notify contained in 
VCAA and of the evidence necessary to substantiate her claims 
in correspondence posted to her in February 2002.  She 
was requested to complete authorization and consent for 
release of private medical evidence and was informed that VA 
would attempt to collect all records she reasonably 
identified on her behalf.  The veteran was notified of the 
laws and regulations applicable to and governing the outcome 
of her claims in the rating decision on appeal in July 2002 
and the statement of the case in December 2002.  The RO 
collected records of the veteran's treatment with VA as an 
outpatient and she was provided examinations with diagnostic 
studies in June 2002 which are adequate for rating purposes.  
The veteran does not contend and the evidence on file does 
not demonstrate that there remains any additional relevant 
medical or other evidence which has not been collected for 
review.  The Board finds that the veteran has been informed 
of the evidence which she must present and the evidence which 
VA would collect on her behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

When an unlisted disability is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptoms are closely analogous.  38 C.F.R. 
§ 4.20.  In every instance where the Schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent (noncompensable) evaluation shall be assigned 
when the requirements for a compensable are not met.  
38 C.F.R. § 4.31. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, atrophy, weakness, or pain supported by adequate 
pathology.  38 C.F.R. § 4.40.  

Factors of disability of joints reside in reductions of their 
normal excursions of movements in different planes.  Inquiry 
will be directed to more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight bearing.  
38 C.F.R. § 4.45.

The RO has evaluated the veteran's stress fracture of the 
pubic rami by analogy to ankylosis of the hip.  Ankylosis 
(bony fixation) in a favorable position in flexion at an 
angle between 20 degrees and 40 degrees, and slight adduction 
or abduction warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  Limitation of extension of 
the thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation, to 30 degrees warrants a 20 percent evaluation, 
and to 20 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  Limitation of 
rotation of the thigh where an individual cannot turn their 
toes out more than 15 degrees warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Impairment of a femur with malunion with slight knee or hip 
disability warrants a 10 percent evaluation, with moderate 
knee or hip disability warrants a 20 percent evaluation, and 
with marked knee or hip disability warrants a 30 percent 
evaluation.  A fracture of the surgical neck of the femur 
with a false joint warrants a 60 percent evaluation.  A 
fracture of the shaft or anatomical neck of the femur with 
nonunion, with lose motion, and weight bearing preserved with 
the aid of a brace warrants a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.

When a veteran has two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the Schedule, 
the RO is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

Facts:  The veteran was separated prior to the expiration of 
her initial enlistment based upon the findings of a Physical 
Evaluation Board (PEB) after approximately six months' 
military duty.  A military medical evaluation noted the 
veteran's failure to pass her physical training testing as 
part of basic military training.  She was seen in the 
orthopedic clinic for pain in the right groin area.  Physical 
examination showed some sensitivity and tenderness over the 
right groin with lateral compression.  A bone scan in 
December 1988 showed increased activity in the right inferior 
and superior pubic rami and the right and left midfemurs and 
right foot and left ankle.  Femoral neck stress fractures 
were not found.  X-rays of the right foot showed no evidence 
of stress fracture, and X-rays of both femurs showed an 
increased sclerosis of the medial aspect of the midshaft of 
both femurs, but no actual stress fracture of either femur 
was identified.  The military medical authorities thus 
referred to the findings in the bone scan as indicative of a 
"stress reaction."  X-ray examination of the pelvis showed 
healing inferior and superior pubis rami stress fractures on 
the right with good early callous formation.  It was recorded 
that the veteran complained of pain in her thighs "for no 
apparent reason."  The diagnosis was a right superior and 
inferior pubic ramus stress fracture, bilateral midshaft 
femoral "stress reactions," and right foot and left ankle 
pain "most likely secondary to stress reactions without 
objective radiographic findings."  The veteran was separated 
from service based upon the findings and recommendation of 
the PEB.  

The veteran filed her initial claim for service-connected 
disability the same month she was separated and was provided 
a VA examination in August 1989.  The result of this 
examination was entirely normal.  Under musculoskeletal 
system, the doctor wrote "no physical findings to justify 
complaints."  X-ray studies of both femurs and the pelvis 
were "unremarkable."  

A general medical examination in August 1989 noted no 
deformity in any joints, normal range of motion in all 
joints, and that musculature was normal.  She had no painful 
areas.  The diagnosis was "normal, moderately obese 
female."  

An orthopedic examination from August 1989 noted prior 
negative X-ray studies and the physical examination was 
"essentially negative."  There was no visible deformity.  
There was no muscular wasting.  There was no elicited 
muscular deficit.  All peripheral tendon reflexes were normal 
and symmetrical.  There were no pathological reflexes.  
Sensory function of the skin was normal.  Circumferential 
measurements of the extremities at all levels were normal and 
symmetrical.  All joints appeared normal with normal range of 
active and passive motion.  There was no swelling, synovial 
edema, articular effusion, or crepitus.  The examination was 
essentially negative except for complaints of pain in the 
area of the stress fracture.  

In October 1989, the RO considered all of the evidence on 
file and granted service connection for stress fracture of 
the right superior and inferior pubic rami, and for bilateral 
midshaft femoral stress reactions, based upon the evidence 
produced during the veteran's military service.  
Noncompensable evaluations were assigned because no clinical 
pathology or functional impairment was identified.  There was 
no limitation of motion, muscle atrophy, loss of strength or 
any other clinically identifiable basis upon which to assign 
a compensable evaluation.  The veteran was notified of this 
rating action, and she did not disagree or initiate an 
appeal.  

Some years later in February 2002, the veteran filed a claim 
for increased evaluations for the service-connected 
disabilities.  

VA outpatient treatment records reveal that, in December 
1996, the veteran had complained of bilateral foot pain.  She 
reported that she had received stress fractures in her left 
foot and right ankle during service.  It was noted that she 
was wearing shoes with 2 1/2-inch heels and she reported that 
her feet felt better when in heels.  The assessment was 
bilateral plantar fasciitis, and the veteran was advised to 
wear a good pair of athletic shoes, not heels.  

In July 2001, the veteran reported pain in the area of the 
pelvis/hips.  It was noted that she was in the third day of 
her current period and was status post tubal ligation.  No 
deformity of the pelvis was detected and X-rays of the pelvis 
and hips were negative and the assessment was arthralgias and 
obesity.  X-rays of the hips demonstrated the pelvic ring to 
be intact, no acute fracture injury was observed, and there 
were no arthritic changes or joint space narrowing.

In June 2002, the veteran was provided with a VA general 
medical examination at which time she reported a history of 
multiple stress fractures.  She also reported a history of 
paranoid schizophrenia.  She reported using anti-inflammatory 
and psychotropic medications.  She was 5 feet, 1 inch tall 
and weighed 186 pounds.  She was not using any ambulatory 
aid.  She was alert and oriented and in no acute distress.  
She was able to move all extremities without any weakness, 
and there were no gross bony deformities upon physical 
examination.  Reflexes and sensation were normal.  The 
diagnosis was a history of multiple stress fractures, and she 
was to be referred for an orthopedic examination.

In June 2002, the veteran was provided a VA orthopedic 
examination.  She reported her history of stress fracture 
during basic training and stated that these "both healed 
uneventfully."  She had no displacement of any of the 
fractures.  She continued to complain of some pain in her 
right pubic region and some pain in her anterior thighs.  She 
had no limitation of motion and no weakness or loss of 
sensation.  She noted left ankle pain during service, but 
stated that her "left ankle is no longer bothering her."  
Upon examination, there was some tenderness to palpation over 
the right pubic rami.  She had full range of motion of her 
bilateral hips without pain.  There was mild tenderness to 
palpation over her anterior thighs which was "nonfocal."  
There was full range of motion of the knees.  There was 5/5 
strength of hip flexors, hip extensors, quadriceps and 
hamstrings.  Left ankle range of motion was full and 
complete.  She had 5/5 strength of dorsiflexion and plantar 
flexion.  There was no tenderness to palpation over her 
medial or lateral malleoli or her anterior tibiotalar joint.  
There was normal sensation, and there was 5/5 strength of 
dorsiflexion, plantar flexion, inversion and eversion.  X-ray 
studies of both femurs, the left ankle, and both hips were 
negative.  The impression from examination was a "history" 
of stress fractures of the right pubic rami and bilateral 
femurs with mild residual pain without evidence of loss of 
strength or range of motion.  There was no evidence of 
development of degenerative changes.  There was a normal left 
ankle.  

In October 2003, the veteran testified before the 
undersigned.  She reported that she had obtained some 
medication from a VA facility in New York.  She reported that 
she sought treatment for her service-connected problems 
approximately every three months.  She reported having 
continued tenderness in the area of previous stress 
fractures.  She reported that in December 2002, she fell and 
broke her left ankle for which she was treated.   

Analysis:  A preponderance of the evidence of record is 
against an increased (compensable) evaluation for the 
veteran's right superior and inferior pubic rami stress 
fracture.  This stress fracture did occur during service, but 
it is noteworthy that at the time of her February 1989 
service medical board examination, X-ray studies of the 
pelvis showed this stress fracture already to be healing with 
good early callous formation.  All subsequent X-ray studies 
of the pelvis have been entirely unremarkable and do not 
reveal any identifiable abnormality or degenerative changes 
or arthritis in the area of the previous stress fracture.  
Multiple VA examinations after service in 1989 and again in 
2002 revealed no identifiable clinical finding or pathology 
attributable to the veteran's stress fracture of the pubic 
rami.  These examinations consistently found that she was 
able to move her lower extremities in full and complete 
ranges of motion, with no neurological impairment, no muscle 
atrophy, full muscle strength, no swelling or effusion, and 
normal reflexes.  X-ray studies of both hips have 
consistently been entirely normal and without degenerative 
changes.  Although the veteran has complained on occasion of 
pain on palpation in the area of the prior stress fracture, 
there is a complete absence of identifiable pathology to 
explain or corroborate her subjective complaints.

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5250, 
there is certainly no ankylosis of either hip to warrant a 
compensable evaluation.  Under Diagnostic Codes 5251, 5252 
and 5253, there is no documented limitation of motion of the 
hip or thigh to warrant a compensable evaluation.  Similarly, 
no rating by analogy to impairment of muscles or nerves is 
warranted in the absence of any positive findings with 
respect to musculature or neurological impairment.  The Board 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, but 
in the complete absence of any competent evidence of 
functional loss with respect to normal excursion, strength, 
speed, coordination and endurance, a compensable evaluation 
is not warranted.  

A preponderance of the evidence is against a compensable 
evaluation for bilateral midshaft femoral stress reaction 
with right foot and left ankle pain.  Service connection was 
granted for this disability based exclusively on findings of 
the military PEB conducted during service.  The medical board 
report completed at that time indicated that a bone scan 
showed "increased activity in the right and left midfemurs 
and right foot and left ankle."  No X-ray or any other 
diagnostic studies performed at any time during or subsequent 
to service have ever actually identified stress fractures of 
either femur or the right foot or the left ankle.  Although 
right superior and inferior pubic rami stress fractures were 
identified during service, the findings from bone scan during 
service were not referred to as stress fractures but "stress 
reactions" based solely upon findings of "increased 
activity" by bone scan.  Moreover, right foot and left ankle 
pain identified during service was not attributable to any 
clearly identified pathology but was "most likely secondary 
to stress reactions without objective radiographic 
findings."  

No X-ray studies of either femur, the left ankle or right 
foot from the VA examinations after service have ever 
revealed any identifiable pathology, abnormality, 
degenerative changes, or arthritis.  The August 1989 VA 
orthopedic examination from soon after service reported that 
the examination was essentially negative, with no visible 
deformity.  There was no muscle wasting, no elicited muscular 
deficit, no pathological reflexes and all peripheral tendon 
reflexes were normal and symmetrical.  Circumferential 
measurements of the extremities at all levels were normal and 
symmetrical.  All joints were normal with normal range of 
active and passive motion.  There was no swelling, edema, 
effusion, or crepitus.  There were "no clinical findings."

In December 1996, the veteran presented for VA outpatient 
treatment with complaints of tender feet.  Examination showed 
no deformities and the diagnosis was plantar fasciitis.  
There was no finding that plantar fasciitis and sore feet 
were in any way related to the veteran's stress fracture of 
the pubic rami or stress reaction of the femurs.  No fracture 
of either foot or ankle has ever been identified.  The 
treatment record noted that the veteran was wearing high heel 
shoes, and it was recommended that she avoid wearing such 
footwear and switch to a good pair of athletic shoes.  

VA examination and X-ray studies in June 2002 were also 
negative for any clinical findings with respect to bilateral 
midshaft stress reactions of both femurs.  There was no 
limitation of motion, no weakness, no loss of sensation, and 
full strength of the hip flexors, hip extensors, quadriceps, 
and hamstrings.  Range of motion of the left ankle was full 
and complete as was muscle strength.  X-ray studies of both 
femurs, both hips and the left ankle were entirely negative 
without indication of degenerative changes or arthritis.

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 
compensable evaluation is not warranted for impairment of 
either femur because there is no competent evidence of a 
malunion with slight, moderate, or marked knee or hip 
disability.  No rating by analogy is warranted for impairment 
of musculature or nerves in the absence of any findings of 
such disability.  The Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45, but a compensable evaluation is 
not warranted in the absence of any finding of functional 
impairment resulting in any loss of normal excursion, 
strength, speed, coordination and endurance.  Although the 
veteran has on occasion complained of pain in the area of her 
midfemurs, in the absence of any identifiable pathology or 
other clinical finding to support or corroborate the 
veteran's complaints, a compensable evaluation is not 
warranted.

The Board notes that, at the time of her personal hearing 
before the undersigned in October 2003, the veteran reported 
that she had fallen and broken her left ankle in December 
2003.  There is a complete absence of any competent evidence 
which in any way relates her fall or the broken left ankle to 
any incident, injury or disease or active military service, 
including stress fractures of the pubic rami or stress 
reactions of the femurs because these service-connected 
disabilities themselves are consistently shown to have no 
identifiable residual disability or impairment of the 
veteran's ability to ambulate.  

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.324 in that the veteran has two or more separate service-
connected disabilities with noncompensable evaluations.  In 
the absence of any competent evidence that these service-
connected disabilities are "of such character as clearly to 
interfere with normal employability," a separate 10 percent 
evaluation for separate noncompensable service-connected 
disabilities is not warranted.


ORDER

Entitlement to an increased (compensable) evaluation for 
stress fracture of the right superior and inferior pubic rami 
is denied.

Entitlement to an increased (compensable) evaluation for 
bilateral midshaft femoral stress reaction with right foot 
and left ankle pain is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



